  Case 3:20-cv-00157-HEH Document 25 Filed 07/14/20 Page 1 of 17 PageID# 173




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division


AMANDA DAPO^INGTON,
individually and as Administratrix ofthe
Estate ofA.H., a deceased minor.

                      Plaintiff,

V.                                                   Civil Action No. 3:20cvl57-HEH

HAP^OUR EAST VILLAGE LLC,

                      Defendant.


                                MEMORANDUM OPINION
                        (Granting Defendant's Motion to Dismiss)

       This matter is before the Court on Harbour East Village LLC's("Defendant")

Motion to Dismiss (the "Motion"), filed on March 6,2020(ECF No. 4). Plaintiff

Amanda Darlington, acting in her individual capacity ("Darlington"), as well as in her

representative capacity as the Administratrix of the Estate of A.H.("Administratrix"),

filed this suit against Defendant in the Chesterfield County Circuit Court on February 4,

2020, bringing claims for wrongful death' and intentional infliction of emotional distress

(Compl., ECF No. 1-1).^ Defendant subsequently removed the case to this Court on

March 4, 2020(ECF No. 1). The parties have filed memoranda supporting their




'In Plaintiffs Complaint, her first claim is "Negligence/Wrongful Death." (Compl. at 3.)
Properly stated, this claim is one for wrongful death, see infra note 8.

^ Plaintiff qualified as the Administratrix of the Estate of A.H. before the Chesterfield County
Circuit Court on May 4, 2018(ECF No. 22). At the Court's request. Plaintiff filed the
Certificate of Qualification with this Court on July 7, 2020.
  Case 3:20-cv-00157-HEH Document 25 Filed 07/14/20 Page 2 of 17 PageID# 174




respective positions(ECF Nos. 5, 18), and the Court heard oral argument on June 30,

2020. For the reasons that follow, the Court will grant Defendant's Motion.

       As required by Rule 12(b)(6) of the Federal Rules of Civil Procedure, the Court

assumes Plaintiffs well-pleaded allegations to be true, and views all facts in the light

most favorable to her. T.G. Slater & Son v. Donald P. & Patricia A. Brennan, LLC,385

F.3d 836, 841 (4th Cir. 2004)(citing Mylan Labs, Inc. v. Matkari, 1 F.3d 1130, 1134(4th

Cir. 1993)). The Court notes that, throughout the Complaint, Plaintiff references a signed

Manufactured Home Lot Rental Agreement(the "Agreement") but has failed to attach it

to her Complaint. However, Defendant did attach the Agreement to its Motion to

Dismiss.^ {See Def.'s Mem. Supp. Mot. Dismiss Ex. A [hereinafter the Agreement],ECF

No. 5-1.) Therefore, the Court will consider the Agreement in addressing Defendant's

Motion.


       On July 26, 2017, Darlington purchased a mobile home. (Compl.               8-9.) Shortly

thereafter, on September 1, 2017, Darlington entered into the Agreement with Defendant

to rent the mobile home lot 68 at 820 Cliffside Drive, Chester, Virginia("Lot 68"). {Id. f

11.) Following these arrangements, Darlington lived on this property in Chesterfield

County, Virginia in her new mobile home with her son, A.H. {Id.)




^ Generally, the district court does not consider extrinsic materials when evaluating a complaint
under Rule 12(b)(6). The court may, however, consider "documents incorporated into the
complaint by reference," Tellabs, Inc. v. Maker Issues & Rights, Ltd., 551 U.S. 308, 322(2007),
as well as documents attached to a motion to dismiss, so long as they are integral to or explicitly
relied upon in the complaint, and the authenticity of such documents is not disputed. Philips v.
Pitt Cty. Mem. Hasp.,572 F.3d 176, 180(4th Cir. 2009); Phillips v. LCIInt'l, Inc., 190 F.3d 609,
618(4th Cir. 1999).
  Case 3:20-cv-00157-HEH Document 25 Filed 07/14/20 Page 3 of 17 PageID# 175




       Darlington alleges that the prior residents ofLot 68 had complained to Defendant

about a nearby tree, claiming that it posed a threat to them and to their mobile home

because it was decaying. (Id. f 14.) The prior residents allegedly requested a minimum

ofthree times—once in 2016, 2017, and 2018—^that Defendant remove the tree. (Id.

H 15.) In response, Darlington claims that Defendant said it would do so. (Id. 116.)

Darlington alleges that, despite these requests, the tree was not removed before she and

her son moved to Lot 68. (Id. U 20.) Darlington claims that she, too, requested that

Defendant remove the tree. (Id. f 23.)

       On March 2, 2018, the tree fell through the roof of Darlington's mobile home,

crushing A.H. (Id. H 20.) Emergency personnel responded, and took A.H. to the hospital,

but he did not survive the tragic accident. (Id. f 20.) This action arises out of A.H.'s

death. Plaintiff Administratrix asserts a claim for wrongful death, and Plaintiff

Darlington asserts a claim for intentional infliction of emotional distress. Defendant now

seeks to dismiss the Complaint.

       "A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses." Republican Party ofN.C. v. Martin^ 980 F.2d 943,952

(4th Cir. 1992)(citation omitted). The Federal Rules of Civil Procedure "require[] only

'a short and plain statement of the claim showing that the pleader is entitled to relief,' in

order to 'give the defendant fair notice of what the ... claim is and the grounds upon

which it rests.'" Bell Atl. Corp. v. Twombly,550 U.S. 544, 555(2007)(quoting Conleyv.

Gibson, 355 U.S. 41,47(1957)). A complaint need not assert "detailed factual
  Case 3:20-cv-00157-HEH Document 25 Filed 07/14/20 Page 4 of 17 PageID# 176




allegations," but must contain "more than labels and conclusions" or a "formulaic

recitation of the elements of a cause of action." Twombly, 550 U.S. at 555 (citations

omitted). Thus, the "[f]actual allegations must be enough to raise a right to relief above

the speculative level" to one that is "plausible on its face," rather than merely

"conceivable." Id. at 555, 570. In considering such a motion, a plaintiffs well-pleaded

allegations are taken as true, and the complaint is viewed in the light most favorable to

her. T.G. Slater, 385 F.Sd at 841 (citation omitted). Legal conclusions enjoy no such

deference. Ashcroftv. Iqbal, 556 U.S. 662, 678(2009).

  I.   Plaintiffs claims are properly joined and should not be merged under
       Virginia law.

       The Supreme Court of the United States has determined that the rules ofjoinder

regulate procedure. Shady Grove Orthopedic Assocs., P.A. v. Allstate Ins., 599 U.S. 393,

406-08(2010)("[W]e think it obvious that rules allowing multiple claims(and claims by

or against multiple parties) to be litigated together are also valid ....[because the Rules]
leave[] the parties' legal rights and duties intact and the rules of decision unchanged."

(citing Fed. R. Civ. P. 18, 20, and 42(a))). Thus, the issues presented by Defendant,

regarding party and claim joinder, are both governed by federal—^rather than state—law."^
       The issue of whether an administratrix, acting in her representative capacity, may

join a claim with one she brings in her individual capacity—^while she is the sole

^ The Court believes that the application of these principles is not changed by the fact that this
case was removed from state court, and this position is strengthened by the fact that other
procedural issues arising in cases ofremoval have been determined to be at least "committed to
the sound discretion ofthe district court." Cf. Mayes v. Rapoport, 198 F.3d 457,462-63 (4th
Cir. 1999)(discussing the applicability of the doctrine offraudulent joinder following removal);
28 U.S.C. § 1447(e).
  Case 3:20-cv-00157-HEH Document 25 Filed 07/14/20 Page 5 of 17 PageID# 177




beneficiary of the decedent's estate—appears to be an issue yet to be addressed by the

United States Court of Appeals for the Fourth Circuit.^ While courts have made clear

that it is permissible for an individual to serve as an administratrix of an estate although

she is also the sole beneficiary of that estate, see Helvering v. Helmholz, 296 U.S. 93,94

(1935); Gordon v. Gilfoil, 99 U.S. 168, 172(1878); Carter v. Pellicane, No. 3:19-104-

CMC-SVH,2019 WL 7019302, at *4(W.D.N.C. Dec. 20, 2019), precedent involving

such a party plaintiff who also joins her claims in her individual capacity is sparse.

Therefore, because of the lack of controlling law, the Court's resolution of this issue is

guided by the persuasive authority available.

       A party who sues in her official capacity is considered to be legally distinct from

that same party when she also brings a claim in her individual capacity. Hafer v. Mela,

502 U.S. 21, 25(1991)(distinguishing between suits against a person in his official and

individual capacities for the purposes of suits brought pursuant to 42 U.S.C. § 1983

{ciiing Kentucky V. Graham,473 U.S. 159, 163, 166 (1985))); of. Reineckv. Lemen,192

S.E.2d 269, 275(Va. 2016)("A person who sues [] in his official or representative

capacity is, in contemplation of law, regarded as a person distinct from the same person

in his individual capacity ...."); Swann v. Marks,476 S.E.2d 170, 172(Va. 1996)("The

personal representative of a decedent and the decedent's 'estate' are two separate entities;

the personal representative is a living individual while the 'estate' is a collection of

property."). Therefore, in this case. Plaintiff Administratrix and Plaintiff Darlington must


^ It appears to the Court that Darlington is the sole beneficiary ofthe Estate of A.H.; however,
she failed to identify the statutory beneficiaries.
  Case 3:20-cv-00157-HEH Document 25 Filed 07/14/20 Page 6 of 17 PageID# 178




be considered to represent two different entities in the eyes of law as she brings a claim

for wrongful death on behalf of A.H.'s estate, and she also brings a claim for intentional

infliction of emotional distress on her own behalf.


       Federal Rule of Civil Procedure 20(a)(1), the Rule permitting persons to "join in

one action as plaintiffs," thus governs the propriety ofPlaintiffs party joinder. As a

result. Defendant's contention that these parties were misjoined fails. Both claims arise

out of the accident during which A.H. died—therefore involving not only the same

occurrence but also common questions offact. Fed. R. Civ. P. 20(a)(1); see Plant v.

Mernfleld Town Ctr. Ltd. P'ship, 794 F. Supp. 2d 404,409(E.D. Va. 2009). Thus, the

Federal Rules fail to provide an obstacle for Plaintiffs party joinder.

       Furthermore, this Court finds that existing authority—although it is merely

persuasive and not binding—counsels against Defendant's position. See William v. The

AES Corp., 28 F. Supp. 3d 553, 572-75(E.D. Va. 2014); Dent v. Roanoke City Sheriff's

Office, 585 F. Supp. 2d 844, 861-64(W.D. Va. 2008); Heiser v. Islamic Republic ofIran,

466 F. Supp. 2d 299(D.D.C. 2006)(involving various plaintiffs who joined their

wrongful death and intentional infliction of emotional distress claims). Therefore, as

Defendant fails to cite any law that supports its contention that the parties are misjoined,

this Court finds that Defendant's contention that Plaintiff improperly joined these two

actions is without merit, and party joinder is proper in this case.^



^ Furthermore, the Court notes that, if it did not permit Plaintiff to proceed upon each of these
claims in this case, Plaintiff may later encounter issues regarding preclusion. Preclusion does not
apply only to the claims brought in the immediate case but also applies to claims that could have
  Case 3:20-cv-00157-HEH Document 25 Filed 07/14/20 Page 7 of 17 PageID# 179




       Defendant further contends that Plaintiffs claims themselves—^the estate's claim

for wrongful death and the claim for intentional infliction of emotional distress—must be

merged. Yet, apart from citing Virginia's wrongful death statute itself, Va. Code Ann.

§ 8.01-50 etseq.. Defendant cites no law supporting its proposition. Defendant's

contention is rendered further futile as this Court has already explained that this is an

issue governed by federal, rather than state, law. However,to the extent Defendant

contends that this issue affects the substantive rights of the parties because Va. Code

Ann. § 8.01-52 provides for recovery based upon emotional distress, see Def.'s Mem. at

9, this Court finds that Plaintiffs claim in her individual capacity for intentional infliction

of emotional distress is not merged with the estate's claim for wrongful death as a claim

for intentional infliction of emotional distress is a claim separate and apart from a claim

for wrongful death under Virginia law. Compare Antisdel v. Ashby,688 S.E.2d 163,

167-68(Va. 2010)(discussing that wrongful death claims are brought by administrators

of a decedent's estate on behalf of the beneficiaries of a decedent's estate), with Ruth v.

Fletcher, 377 S.E.2d 412(Va. 1989)(involving a claim for intentional infliction of

emotional distress brought by a plaintiff in his individual capacity).^




been brought. See Davis v. Commonwealth Trustees, LLC,No. 3:19-cv-554-HEH, 2019 WL
6179223(E.D. Va. Nov. 20, 2019).

^ Furthermore, even if these claims should be merged under Virginia law, Plaintiffs procedural
error is innocuous as Plaintiff Darlington fails to state a claim for intentional infliction of
emotional distress, see infra.
  Case 3:20-cv-00157-HEH Document 25 Filed 07/14/20 Page 8 of 17 PageID# 180




II.    Plaintiff Administratrix's wrongful death claim must fail because Plaintiff
       Administratrix fails to sufficiently allege a common law or statutory duty.

       Plaintiff Administratrix's principal claim is one for wrongful death.^ Because this

Court's jurisdiction is based on diversity of citizenship, the substantive law of Virginia

governs. Benner v. Nationwide Mut. Ins., 93 F.3d 1228, 1234(4th Cir. 1996). To

recover in a wrongful death action, a plaintiff must show that the defendant was

negligent, and that the defendant's negligence was the proximate cause of the decedent's

death. Bowers v. Bristol Gas & Elec. Co.,42 S.E. 296, 297(Va. 1902). Defendant

contends that it owed Darlington no more than a contractual duty, and that therefore

Plaintiff Administratrix's claim must fail.^

       The parties' relationship was premised upon the Agreement, which situated

Darlington as tenant and Defendant as landlord ofLot 68. {See Agreement.) In order for


^ This claim is fashioned as one for "Negligence/Wrongful Death." (Compl. at 3.) A wrongful
death claim is the vehicle for a posthumous negligence claim. See Miller v. United States, 932
F.2d 301, 303(4th Cir. 1991)("Virginia's wrongful death statute does not create a new cause of
action, but only a right of action in a personal representative to enforce the decedent's claim for
any personal injury that caused death."). "The statute provides that whenever the death of a
person is caused by 'the wrongful act, neglect, or default of any person or corporation' that
person or corporation shall be liable for damages." Thornhill v. Aylor, No. 3:15-CV-00024,
2016 WL 8737358, at *12(W.D. Va. Feb. 19, 2016)(quoting Va. Code Ann. § 8.01-50). If
Plaintiff Administratrix intended to proceed on these claims independently, her claims must be
merged because the parties do not appear to dispute the cause of death. See Centra Health, Inc.
V. Mullins,670 S.E.2d 708, 718(Va. 2009); see generally McGuin v. Mount Vernon Nursing Ctr.
Assocs., LP.,No. 160037, 1998 WL 972115(Va. Cir. Feb. 17, 1998)(explaining that a plaintiff
may recover upon only one theory alone—^wrongful death or negligence—but that a plaintiff
may proceed to trial on both theories where there remains a conflict in the evidence regarding the
cause of death). Therefore, the Court will construe Plaintiff Administratrix's claim for
"Negligence/Wrongful Death" as solely one for wrongful death caused by Defendant's
negligence.

^ To successfully state a claim for wrongful death, however. Plaintiff must demonstrate that
Defendant owed A.H.—not Darlington—^a common law or statutory duty. Because the Court
finds Defendant did not owe Darlington a duty, it also finds Defendant did not owe A.H. a duty.
  Case 3:20-cv-00157-HEH Document 25 Filed 07/14/20 Page 9 of 17 PageID# 181




Plaintiff Administratrix to successfully demonstrate that Defendant was negligent,

however, any duty must have arisen beyond the bounds of the Agreement. See Richmond

Metro. Auth. v. McDevitt Street Bovis, Inc., 507 S.E.2d 344, 347(Va. 1998)("[T]he duty •

tortiously or negligently breached must be a common law duty, not one existing between

the parties solely by virtue ofthe contract."(citation and quotation omitted)). Therefore,

to survive Rule 12(b)(6) review. Plaintiff Administratrix must allege either a common

law or statutory duty as the basis for her wrongful death claim against Defendant.

       Without more, the parties' landlord-tenant relationship alone will not suffice to

establish a common law duty. Not only was this relationship premised upon a contract,

the Agreement, but the relationship itself also cedes many responsibilities to the tenant.

See Paytan v. Rowland, 155 S.E.2d 36, 37(Va. 1967)("[A landlord has] no duty to

maintain in a safe condition any part of the leased premises that [is] under [a tenant's]

exclusive control."). The terms of the Agreement suggest that the landscape, which

included the trees, was a part of the leased premises under Darlington's exclusive control.

{See Agreement at 3("Tenant shall maintain and cut the lawn and maintain the

landscape, plants and trees, except that such plants or trees shall not be removed or

disturbed without the prior written consent of[Defendant].").)

       Even if this Court construed the language ofthe Agreement to reserve within

Defendant a right of entry to repair—^which this Court believes is an overbroad

interpretation of the terms of the Agreement—such "limited right of entry to repair does

not displace [Darlington's] full right of possession and enjoyment of the premises         "

See Steward ex ret. Steward v. Holland Family Props., LLC,726 S.E.2d 251, 255(Va.
 Case 3:20-cv-00157-HEH Document 25 Filed 07/14/20 Page 10 of 17 PageID# 182




2012)(rejecting an allegation that, where a landlord retained the right to enter the leased

premises to inspect and make necessary repairs, the tenants did not acquire the right of

possession and enjoyment ofthe premises). Here, Defendant required only that

Darlington seek the written consent of Defendant prior to removing the tree—a

significantly less burdensome reservation than a right of entry to repair. As such, this

Court finds that the leased premises were under Darlington's exclusive control, and

accordingly Defendant did not owe Darlington—or A.H.—a common law duty.'®
       Assuming arguendo that Darlington's control of the landscape was not exclusive,

however. Defendant's common law duty to Darlington could only be construed—at

most—as a covenant to repair. Without deciding that Defendant owed such an obligation

to Darlington and breached the corresponding duty, this Court believes it dispositive that

Defendant's "covenant to repair [would] render [it] liable only to an action for the breach

of covenant, in which recovery [would be] limited to the costs of repairs and any loss of

use suffered by [Darlington] after the lapse of a reasonable time from giving the notice in



  Although the Supreme Court of Virginia has found that this issue—whether a specific area is
within a plaintiffs exclusive control—may sometimes constitute a question of fact for a jury to
determine,see Paytan, 155 S.E.2d at 38, such instances have typically involved the use ofthe
area at issue by multiple tenants, see Paytan, 155 S.E.2d at 38; Jeter v. Ark Props,, LLC,No.
CL03-524,2004 WL 2848519, at *2-3(Va. Cir. 2004). Plaintiff Administratrix has made no
such allegation here. Rather, any dispute over Darlington's degree of control over the premises
stems solely from the language in the Agreement. See Agreement. While ambiguity in a written
contract must be construed against the drafter ofthe agreement,see The Doctors Co. v. Women's
Healthcare Assocs., Inc., 740 S.E.2d 523, 526(Va. 2013)(collecting cases), this rule of
construction cannot save Plaintiff Administratrix's claim as there is no remedy in tort for
violations of the parties' Agreement or the Act incorporated therein,see infra. Furthermore,
when a court can reach a resolution without applying this rule of construction, such a resolution
is preferred. See Charles E. Russell Co. v. Carroll, 74 S.E.2d 685,687(Va. 1953)("[T]his rule
of construction is not favored by the courts ....").


                                                10
 Case 3:20-cv-00157-HEH Document 25 Filed 07/14/20 Page 11 of 17 PageID# 183




which to make repairs."^' See Caudill v. Gibson Fuel Co., 38 S.E.2d 465,469(Va.

1946); Paytan, 155 S.E.2d at 37("Neither does any contractual duty undertaken by

a landlord to repair leased premises under a tenant's control render the landlord liable in

tort for injuries sustained by the tenant as a result ofthe landlord's breach of a covenant

to make such repairs."). Therefore, this Court finds that Plaintiff Administratrix fails to

identify any common law duty owed to Darlington—or A.H.—by Defendant.

          Thus, Plaintiff Administratrix must allege a statutory duty as the basis for her

wrongful death claim if her claim is to survive Rule 12(b)(6) review. Plaintiff

Administratrix alleges that the Manufactured Home Lot Rental Act("MHLRA"), Va.

Code § 55-248.41 et seq., provides a basis for a statutory duty on the part of Defendant.

She claims that the terms of the MHLRA are incorporated into the Agreement,see

Agreement at 1, as is required for them to be enforceable, see Milian v. Worsham




  Although Plaintiff Administratrix alleges that "[Darlington] and her predecessor had asked for
the tree to be removed," see Compl. 14, 23, it is of no moment that Darlington may have made
such a request as the remedy Plaintiff Administratrix seeks is not recoverable under this legal
theory.

  Defendant further asserts that it is not liable for its failure to remove the tree because it is not
liable for known defects. (Def.'s Mem. Supp. Mot. Dismiss [hereinafter Def.'s Mem.]at 6—7
(citing Oliver v. Cashin,65 S.E.2d 571, 572—73(Va. 1951)), ECF No. 5.) It appears that
Darlington was aware of the tree at issue as she claims that "there was a large tree that was
decaying on [L]ot 68 and blatantly and obviously posed a danger to the mobile home and
residents of[L]ot 68," and that "[she] and her predecessor had asked for the tree to be removed."
(Compl. 14, 23.) Furthermore, Darlington was given the opportunity to inspect the property
prior to entering into the Agreement. {See Agreement at 4("Tenant hereby acknowledges that he
has been given the opportunity to examine the Lot and that his acceptance ofthis Agreement is
conclusive evidence that said Lot is in good and satisfactory order and repair.").) Thus, the
Court agrees with Defendant, and also finds it unnecessary to give this argument extensive
consideration as it has already determined that the parties' landlord-tenant relationship does not
provide Plaintiff Administratrix with a basis for the relief sought.

                                                  11
 Case 3:20-cv-00157-HEH Document 25 Filed 07/14/20 Page 12 of 17 PageID# 184




Kreynus Props., LLC, No. 3:18-CV-724-DJN, 2019 WL 2437459, at *6,7(E.D. Va.

June 11, 2019). Accordingly, she further alleges that, pursuant to the MHLRA as

incorporated by the parties' Agreement, Defendant was responsible for "mak[ing] all

repairs and do[ing] whatever [was] necessary to put and keep the manufactured home

park in a fit and habitable condition," and its failure to do so was a breach of its statutory

duty.

        Although guidance on this issue under the MHLRA is sparse, existing analysis

counsels against Plaintiff Administratrix's position. With respect to an analogous

provision—the Virginia Residential Landlord and Tenant Act("VRLTA"), Va. Code

Ann. § 55-248.2 et seq,—the Supreme Court of Virginia has held that

        the General Assembly did not plainly manifest an intention, either through
        express language or by necessary implication, to abrogate the common law
        and make a landlord liable in tort for a tenant's personal injuries sustained
        on leased premises within the tenant's control and possession as a result of
        the landlord's breach of duties imposed by the Act. Instead, the Act provides
        a comprehensive scheme of landlords' and tenants' contractual rights and
        remedies.


Isbell V. CommercialInv. Assocs., Inc., 644 S.E.2d 72, 73,78(Va. 2007). At least one

court has applied the same rationale to the MHLRA. See Milian, 2019 WL 2437459, at

*6. Courts have therefore treated the terms of the VRLTA and the MHLRA as part ofthe

parties' leases, and have found that violations of these Acts constitute a breach of those

contracts. See id.', Sanders v. UDR, Inc., No. 3:10-CV-459, 2010 WL 3927804, at *3-5

(E.D. Va. Oct. 4, 2010)("[T]he VRLTA does not create a statutory cause of action in tort

    "); see also Isbell, 644 S.E.2d at 77 n.5 ("[I]f we adopted [the plaintiffs] position in

this case, a landlord, by implication, would have a statutory cause of action in tort for


                                              12
 Case 3:20-cv-00157-HEH Document 25 Filed 07/14/20 Page 13 of 17 PageID# 185




personal injuries sustained as a result of a tenant's failure to fulfill the duties imposed by

the Act."). Accordingly, this Court finds that it does not need to consider whether

Defendant owed or breached its statutory duty to Darlington or A.H. because—even if

this were the case—the MHLRA provides only a remedy in contract and cannot provide

Plaintiff Administratrix with a basis for her claim for relief. Thus, as Plaintiff

Administratrix fails to allege a common law or statutory duty to support her wrongful

death claim, her claim must fail.

III.   Plaintiff Darlington fails to state a claim for intentional infliction of emotional
       distress.


       Even if Plaintiffs claims were improperly joined, Plaintiff Darlington fails to

substantively state a claim for intentional infliction of emotional distress under Virginia

law. In order to state a claim for intentional infliction of emotional distress. Plaintiff

Darlington must demonstrate by clear and convincing evidence that(1)Defendant's

conduct was intentional and reckless;(2)Defendant's wrongful conduct was outrageous

and intolerable;(3)Defendant's wrongful conduct and Plaintiff Darlington's emotional

distress were causally related; and (4)Plaintiff Darlington's emotional distress was

severe. Womackv. Eldridge, 210 S.E.2d 145, 148(Va. 1974); Delkv. Columbia/HCA

Healthcare Corp., 523 S.E.2d 826, 833(Va. 2000). Plaintiff Darlington alleges that

Defendant's "lack of action/failure to remove this unsafe tree on [L]ot 68 was clearly

intentional and reckless." (Compl. 131.) Assuming without deciding that Plaintiff

Darlington met the first element for a claim of intentional infliction of emotional distress.




                                              13
 Case 3:20-cv-00157-HEH Document 25 Filed 07/14/20 Page 14 of 17 PageID# 186




the Court finds that Plaintiff Darlington has nevertheless failed to meet the second

element.'^

       Virginia courts have made clear that the standard by which the second element is

judged is exceedingly high. See Russo v. White,400 S.E.2d 160, 162(Va. 1991); Harris

V. USAA Cas. Ins., No. L94-369, 1994 WL 16040308, at *4-5(Va. Cir. Sept. 22, 1994).

The Russo court stated:


       Under the second prong, it is insufficient for a defendant to have acted with
       an intent which is tortious or even criminal. Even if a defendant has intended
       to inflict emotional distress, or his conduct can be characterized by malice,
       or a degree of aggravation which would entitle the plaintiff to punitive
       damages for another tort, the requirement of the second prong has not been
       satisfied. Liability has been found only where the conduct has been so
       outrageous in character, and so extreme in degree, as to go beyond all
       possible bounds of decency, and to be regarded as atrocious, and utterly
       intolerable in a civilized community.

400 S.E.2d at 162 (internal quotations and citations omitted). To satisfy this element, a

reasonable person must be able to view the alleged conduct in this manner. Almy v.

Grisham, 639 S.E.2d 182, 187(Va. 2007).

       Plaintiff Darlington alleges that Defendant's "lack of action, lack of concern for

the safety of the park residents was so outrageous in character and so extreme in degree

as to go beyond all possible bounds of decency and is atrocious and utterly intolerable in


  It is unclear whether Plaintiff Darlington's allegations satisfy the first element for a claim of
intentional infliction of emotional distress under Virginia law. Compare Harris v. USAA Cas.
Ins.,'Ho. L94-369, 1994 WL 16040308, at *4(Va. Cir. Sept. 22,1994)(finding the first element
satisfied where plaintiffs alleged merely that defendants' actions were "intentional and reckless"
(citing Ely v. Whitlock, 385 S.E.2d 893, 897(Va. 1989))), with A.H ex rel. C.H. v. Church of
God in Christ, Inc., 831 S.E.2d 460,465(Va. 2019)(applying Twombly's pleading standard).
Because the second element of such a claim requires a higher standard, the Court will not decide
whether Plaintiff Darlington satisfied the first element as it may determine this claim based upon
the second element.



                                                14
 Case 3:20-cv-00157-HEH Document 25 Filed 07/14/20 Page 15 of 17 PageID# 187




a civilized community." (Compl.^ 32.) As mentioned supra, however, Defendant did

not even owe Darlington a common law duty, and the parties' relationship was merely

contractual. Therefore, even if Defendant intentionally failed to remove the tree from Lot

68—^which this Court did not find. Defendant's failure to remove the tree was, at most,

simply a contractual failure: it did not rise to the level necessary to be considered tortious

or criminal, let alone intolerable in a civilized society. See Hammond v. Morley, No.

3:11CV53-HEH,2011 WL 2681231, at *4(E.D. Va. July 8, 2011)(granting a motion

under Rule 12(c) because the threshold showing required by Russo for the second

element of a claim for intentional infliction of emotional distress "is a high hurdle to

clear").

       As a result. Defendant's conduct is insufficient as a matter of law to establish the

second element of Plaintiff Darlington's claim, see Russo,400 S.E.2d at 162, because a

reasonable person could not view Defendant's conduct in the manner required to

establish the second element of Plaintiff Darlington's claim. See Almy,639 S.E.2d at 187

(explaining that, even in the "absence of an objective definition of the term ['outrageous,'

the court] must make this threshold assessment");see also id. at 33 (stating that the tort

of intentional infliction of emotional distress is a "disfavored" tort (collecting cases)).

Therefore, when measured against the standard detailed in Russo, Plaintiff Darlington's

claim for intentional infliction of emotional distress must fail.

       Therefore, Plaintiff Administratrix fails to state a claim for wrongful death, and

Plaintiff Darlington fails to state a claim for intentional infliction of emotional distress.

Accordingly, based on the foregoing analysis. Defendant's Motion to Dismiss will be


                                              15
 Case 3:20-cv-00157-HEH Document 25 Filed 07/14/20 Page 16 of 17 PageID# 188




granted, and the Complaint will be dismissed.'"* Additionally, Plaintiffs Motion to

Amend her Complaint will be denied.'^

       An appropriate Order will accompany this Memoranda Opinion.

                                                      Henry E. Hudson
                                                      Senior United States District Judge

Date:^*!!! IM aoZO
Richmond,Virginia




  Defendant's reservation of its right to file a Motion to Drop, as well as its allegations that
Plaintiff Administratrix failed to timely attach the Certificate of Qualification and identify the
statutory beneficiaries, are therefore moot and need not be addressed by the Court in this
Memorandum Opinion.

  On July 7, 2020, Plaintiff filed a Motion to Amend her Complaint, seeking to amend her
Complaint to add claims but "rel[ying on] and stat[ing] the same facts" as she did in her
Complaint(ECF Nos. 21,21-1). Permitting Plaintiff to amend her Complaint would be futile,
however. Although Plaintiffs Amended Complaint contains four counts—wrongful
death/negligence, common law negligence, negligence in violation ofthe MHLRA,and
intentional infliction of emotional distress—rather than the two counts her Complaint contains,
each of her four claims would fail for the aforementioned reasons in this Memorandum Opinion.
See U.S. ex rel. Wilson v. Kellogg Brown & Root, Inc., 525 F.3d 370, 376 (4th Cir. 2008)
(explaining that amendment is futile when a proposed amended complaint fails to state a claim).
Finally, not only would Plaintiffs amendments be futile, but permitting Plaintiff to amend her
Complaint would result in substantial prejudice to Defendant. See Nourison Rug Corp. v.
Parvizian, 535 F.3d 295, 298(4th Cir. 2008)("A motion to amend should be denied only where
it would be prejudicial, there has been bad faith, or the amendment would be futile."(citing
HCMF Corp. v. Allen, 238 F.3d 273,276-77(4th Cir. 2001))). Defendant's Motion has been
pending for four months, and this Court heard argument on Defendant's Motion on June 30,
2020. Not to mention. Plaintiff initially failed to respond in any way to Defendant's Motion, and
it was only after a May 21,2020 Order from this Court that Plaintiff filed her Memorandum in
Opposition(ECF No. 16). Plaintiff should not now be permitted to further protract this
litigation, especially given that her proposed amendments would ultimately be futile. Therefore,
this Court finds it would be inappropriate to permit Plaintiff to amend her Complaint. See Davis
V. Va. Commonwealth Univ., 180 F.3d 626,628(4th Cir. 1999)("The disposition of a motion to
amend is within the sound discretion of the district court."(citing Foman v. Davis, 371 U.S. 178,
182(1962))).


                                                 16
  Case 3:20-cv-00157-HEH Document 25 Filed 07/14/20 Page 17 of 17 PageID# 189




granted, and the Complaint will be dismissed with prejudice.'"^ Additionally, Plaintiffs

Motion to Amend her Complaint will be denied.'^

       An appropriate Order will accompany this Memorandun^pinion.
                                                                      /s/
                                                      Henry E. Hudson
                                                      Senior United States District Judge

Date: Twlh     202.0
Richmond,'Virginia




  Defendant's reservation of its right to file a Motion to Drop, as well as its allegations that
Plaintiff Administratrix failed to timely attach the Certificate of Qualification and identify the
statutory beneficiaries, are therefore moot and need not be addressed by the Court in this
Memorandum Opinion.

  On July 7, 2020, Plaintiff filed a Motion to Amend her Complaint, seeking to amend her
Complaint to add claims but "rel[ying on] and stat[ing] the same facts" as she did in her
Complaint(ECF Nos. 21,21-1). Permitting Plaintiff to amend her Complaint would be futile,
however. Although Plaintiffs Amended Complaint contains four counts—wrongful
death/negligence, common law negligence, negligence in violation ofthe MHLRA,and
intentional infliction of emotional distress—^rather than the two counts her Complaint contains,
each of her four claims would fail for the aforementioned reasons in this Memorandum Opinion.
See U.S. ex rel. Wilson v. Kellogg Brown & Root, Inc., 525 F.3d 370, 376(4th Cir. 2008)
(explaining that amendment is futile when a proposed amended complaint fails to state a claim).
Finally, not only would Plaintiffs amendments be futile, but permitting Plaintiff to amend her
Complaint would result in substantial prejudice to Defendant. See Nourison Rug Corp. v.
Parvizian, 535 F.3d 295, 298(4th Cir. 2008)("A motion to amend should be denied only where
it would be prejudicial, there has been bad faith, or the amendment would be futile."(citing
HCMF Corp. v. Allen, 238 F.3d 273, 276-77(4th Cir. 2001))). Defendant's Motion has been
pending for four months, and this Court heard argument on Defendant's Motion on June 30,
2020. Not to mention. Plaintiff initially failed to respond in any way to Defendant's Motion, and
it was only after a May 21, 2020 Order from this Court that Plaintiff filed her Memorandum in
Opposition(ECF No. 16). Plaintiff should not now be permitted to further protract this
litigation, especially given that her proposed amendments would ultimately be futile. Therefore,
this Court finds it would be inappropriate to permit Plaintiff to amend her Complaint. See Davis
V. Va. Commonwealth Univ., 180 F.3d 626,628(4th Cir. 1999)("The disposition of a motion to
amend is within the sound discretion of the district court."(citing Foman v. Davis, 371 U.S. 178,
182(1962))).


                                                 16
